—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered May 3, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution {see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence {see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpre*519served for appellate review or without merit. O’Brien, J. P., Sullivan, Joy and Smith, JJ., concur.